Title: To James Madison from William Duane, 8 February 1808
From: Duane, William
To: Madison, James



Sir,
Phia. Feb. 8, 1808

I expected before this time to have found some safe hand to transmit the Volume of papers by, but have been until this day unsuccessful.  A Gentleman who sets out in a day or two promises to take it under charge in his trunk; I have it for the purpose safely packed up.
I should have sent it before had I not meditated going to Washington myself.  I find however that I can render more public service here than I could to myself at Washington, and have for the present abandoned the idea of going down; meantime if there is any mode in which I can render public Service, or if I by any mistaken ideas of facts (for I have no guides or advices but my own judgment) I shall be very happy to be informed or corrected, so as to render service and to avoid doing any disservice; however I know enough of the British Government and nation, to understand them pretty well, and the conduct they have pursued is too much in character to admit of any second opinion upon rational grounds  This much I think is fit to say on public matters
Mr John Bioren and myself have agreed to propose the printing of an Edition of the Laws of the U States in a neat form, perfectly corresponding with the ideas of an index and arrangement which you were pleased to mention to me about two years ago.  I shall Send you a copy of a Volume of Laws as a Specimen of the manner and Execution of the whole, and a Specification of the terms and other particulars.  I have associated with Mr Bioren on account of his excellence as a printer and because it would Enable me to undertake business which my activity in the best interests of the country has hitherto prevented, rather than promoted as might in justice have been expected.  I only mention this Subject now, and consider this only as a personal note, in order that when I send the book the circumstance may not appear precipitate.  I require no answer  I am Sir with Great Respect Your obed Sert

Wm. Duane

